DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This is in response to amendment after final filed on 12/7/2021 in which claims 1 and 4-16 are pending and claims 2-3 are cancelled. The finality has been withdrawn and the amendment has been considered and entered. Hence this case is in condition for allowance. In addition the pending claims have been renumbered as 1-10, 13, 11, 14 and 12, respectively.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Kawasaki (20070189415) teaches a method for transmitting a transmission symbol upon subjecting the symbol to phase rotation that varies at a speed specific to the mobile station. A phase-rotation unit performs phase rotation specific to the mobile station for each chip of the repetitive-chip sequence, and performs frequency-shift processing. While the Wang prior art (20160269219) teaches a method combined transmission signal including respective components of a plurality of frequency resource  units, a phase 
rotation vector which is applied to said respective components of said plurality of frequency resource units to perform phase rotation on said respective components of said plurality of frequency resource units. However the prior arts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20070189414
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633